Citation Nr: 0701315	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected tinnitus in excess of 10 percent. 

2.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty April 1974 to April 1978.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Since the veteran has temporarily re-located to Jackson, 
Mississippi, responsibility for this appeal was transferred 
to the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent disability rating, the maximum rating 
authorized under Diagnostic Code 6260.  

2.  In July 2004, the veteran's bilateral hearing loss was 
manifested by speech recognition of 88 percent in the right 
ear and 88 percent in the left ear and an average pure tone 
threshold loss of 41 decibels in the right ear and 50 
decibels in the left ear.   

3.  In July 2005, the veteran's bilateral hearing loss was 
manifested by speech recognition of 76 percent in the right 
ear and 84 percent in the left ear and an average pure tone 
threshold loss of 45 decibels in the right ear and 55 
decibels in the left ear.   


CONCLUSION OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
and the criteria for an extra-schedular evaluation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.87, Diagnostic Code 6260 (2006). 

2.  The schedular criteria and the extra-schedular criteria 
for a compensable disability rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.85 and Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, since the veteran has been assigned the maximum 
disability rating for tinnitus from the earliest date 
possible (the date he filed his claim), no staged ratings are 
warranted for that disability.  As for the veteran's hearing 
loss disability, although the veteran claims that his hearing 
has worsened, since the reliable objective data has 
consistently shown that he is not entitled to a compensable 
rating, no staged rating is warranted.  

Increased rating for tinnitus

The veteran disagrees with the initial 10 percent disability 
rating for his tinnitus and seeks a higher rating.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, the highest schedular rating for tinnitus is 
10 percent.  The veteran appeals that decision to the Board.  

A veteran is limited to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).   The veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular disability 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected tinnitus.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  The veteran complains that the tinnitus keeps 
him from hearing what others say to him, so that he must ask 
people to repeat themselves.  That is hardly an exceptional 
occurrence with tinnitus.  There is no evidence in the record 
that the veteran has lost work because of his tinnitus.  
There is no evidence of any hospitalizations for tinnitus.  
The 10 percent rating adequately compensates the veteran for 
his recurring tinnitus.  

Increased rating for bilateral hearing loss

The veteran appeals the rating decision that granted service 
connection for bilateral hearing loss from the date the claim 
was filed (February 28, 2003) and assigned a noncompensable 
(0 percent) disability rating.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in July 2004 with 
the following results:  



Right 
Ear
Left 
Ear
Controlled Speech 
Discrimination Test

88
88




Audiometric Test 
(measured in decibels)
1000 
HERTZ
30
30

2000 
HERTZ
30
40

3000 
HERTZ
35
55

4000 
HERTZ
70
75





Average 
Score
41
50

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (88%) and the average score for his audiometric test 
(41) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral II.  Similarly, the test 
scores for his left ear (speech discrimination of 88% and 
average audiometric score of 50) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral II.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
II for each ear, the result is a 0 percent, or 
noncompensable, disability rating.  

In November 2004, the RO received a letter from the veteran 
enclosing a hearing test administered by his private 
audiologist.  The results from those audiometry tests were 
reported in a format that the Board cannot use.  Kelly v. 
Brown, 7 Vet. App. 471 (1995) (the Board is precluded from 
interpreting graphical representations of pure tone threshold 
evaluations).  

In January 2005, the veteran was given another C&P audiology 
examination.  Speech recognition abilities were good for both 
ears, with scores of 84% bilaterally.  The audiologist 
reported that the responses to pure tone testing were supra-
threshold and inconsistent with speech and audiometry and 
otoacoustic emissions.  The audiologist stated that although 
the veteran was repeatedly given instructions, his responses 
remained suprathreshold and inconsistent.  The audiologist 
concluded that the puretone results were considered 
unreliable and unsuitable for rating purposes and would not 
be reported.  She determined that the distortion product 
otoacoustic emissions indicated no significant change from 
the otoacoustic emissions measured during a 2000 hearing 
examination.  The otoacoustic emissions suggested normal or 
near normal hearing for the low and middle frequencies with a 
high frequency hearing loss, bilaterally.  She also pointed 
out that the otoacoustic emissions and speech audiometry 
results suggested that the veteran's hearing was much better 
than reported on the private audiologist's report.  

The veteran contacted the RO to complain about the manner in 
which the January 2005 C&P examination had been conducted, 
asserting that the audiologist had harassed him during the 
test.  He submitted several testimonials from co-workers and 
friends who asserted that the veteran consistently had 
trouble understanding people on the telephone and in person, 
and that he frequently had to ask them to repeat themselves.  

In July 2005, the veteran went to an audiological assessment 
consult at the Temple, Texas, VA medical center.  He told the 
audiologist that he thought he was there for 


a C&P examination, rather than an assessment for hearing 
aids.  She gave him audiology tests and the results are as 
follows:  



Right 
Ear
Left 
Ear
Controlled Speech 
Discrimination Test

76
84




Audiometric Test 
(measured in decibels)
1000 
HERTZ
35
35

2000 
HERTZ
35
40

3000 
HERTZ
40
65

4000 
HERTZ
70
80





Average 
Score
45
55

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (76%) and the average score for his audiometric test 
(45) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral III.  Similarly, the test 
scores for his left ear (speech discrimination of 84% and 
average audiometric score of 55) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral II.  Those 
Roman numerals are then applied to Table VII in 38 C.F.R. § 
4.85, which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
III for the right ear, which is the poorer ear, and using 
Roman numeral II for the left ear, which is the better ear, 
the result is a 0 percent, or noncompensable, disability 
rating.

Thus, whether the July 2004 or the July 2005 test results are 
used, when the objective data is applied to the rating 
schedule, no compensable disability rating is warranted.  

The veteran urges the Board to consider the testimonials from 
his co-workers in evaluating his hearing loss disability.  
While lay persons can testify about what they observe in 
another person, which may help establish the existence of a 
hearing problem, lay persons cannot provide competent 
testimony about the severity of a hearing loss disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).  

The veteran also asks that the application of the benefit-of-
the-doubt doctrine be applied.  See 38 U.S.C.A. 
§ 5107(b)(When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant); 38 C.F.R. § 3.102 
(same).  But reasonable doubt does not exist concerning the 
objective data of the July 2004 and July 2005 hearing tests.  
When that data is applied against the tables in the 
regulations, the resulting noncompensable disability rating 
is incontrovertible.  No increase is warranted.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's April 2003 letter describing the evidence needed to 
support the veteran's service connected claim for hearing 
loss was timely mailed before the May 2003 rating decision.  
Similarly, the RO's August 2003 letter describing the 
evidence needed to support the veteran's service connection 
claim for tinnitus was mailed before the August 2004 
decision.  Those letters described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, and identified what 
evidence might be helpful in establishing his claim.  

Neither letter invited the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim or 
addressed what evidence was necessary with respect to the 
rating criteria for hearing loss or tinnitus or with respect 
to the effective date of an award for service connection.  
The veteran was subsequently invited to submit evidence in 
his possession and notified of the rating criteria and 
effective date information in a March 2006 and April 2006 
letters.  The veteran subsequently notified the RO that he 
had no further evidence to submit with respect to his 
appeals.  Since the veteran had a meaningful opportunity to 
participate in the adjudication process, the veteran was not 
prejudiced by the delay in notification.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

 
ORDER

An initial disability rating in excess of 10 percent for 
tinnitus is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


